Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 17 each recites the limitation “each grayscale.”  There is insufficient antecedent basis for this limitation in the claims.
The claims contain no earlier recitation or limitation of a “grayscale.”
It would be unclear to an artisan whether the input image is required to include one or more grayscales.

Claims 1 and 17 each recites the limitation “each color.”  There is insufficient antecedent basis for this limitation in the claims.
The claims contain no earlier recitation or limitation of a “color.”
It would be unclear to an artisan whether the input image is required to include one or more colors.

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al (US 2017/0162098 A1).

Regarding claim 1, Cheon discloses a display device comprising:
a display panel [e.g., Fig. 1: 100] which displays an image [e.g., Fig. 3: S190; Fig. 11: S290];
a current compensator [e.g., Fig. 1: 500; Fig. 2: 500A; Fig. 10: 500B] which calculates a load [e.g., Figs. 2, 10: Load1, Load2] for input image data [e.g., Figs. 2, 10: Idata],
compensates the input image data to output compensation image data [e.g., Figs. 2, 10: Odata] having a target current [e.g., Figs. 6, 7, 9, 12: ID] corresponding to the load; and
a panel driver [e.g., Fig. 1: 300] which drives the display panel based on the compensation image data,
wherein the current compensator calculates the load for the input image data based on a combination of load weights [e.g., Fig. 3: S120, S140; Fig. 11: S230, S250; Paragraphs 35-36: ∑Rin, ∑Gin, ∑Bin, ∑Win, SUM(Rmax), SUM(Gmax), SUM(Bmax), SUM(Wmax); Paragraphs 39-40: Wr, Wg, Wb, Ww, SUM(max)] calculated by different variables [e.g., Paragraphs 39-40: red, green, blue, white colors],
wherein the load weights include grayscale load weights [e.g., Paragraphs 35-36: ∑Rin, ∑Gin, ∑Bin, ∑Win, SUM(Rmax), SUM(Gmax), SUM(Bmax), SUM(Wmax); Paragraphs 39-40: Wr, Wg, Wb, Ww, SUM(max)], and the grayscale load weights are calculated based on maximum current data [e.g., Paragraph 36: Rin, Gin, Bin, and Win respectively indicate red color image data, green color image data, blue color image data, and white color image data included in the input image data. SUM(Rmax), SUM(Gmax), SUM(Bmax), and SUM(Wmax) respectively indicate a first total sum of maximum values for red color image data, a second total sum of maximum values for green color image data, a third total sum of maximum values for blue color image data, and a fourth total sum of maximum values for white color image data; Paragraph 40: Wr, Wg, Wb, and Ww respectively indicate a first current contribution weight for red color, a second current contribution weight for green color, a third current contribution weight for blue color, a fourth current contribution weight for white color, and SUM(max) indicates a total sum of maximum value of image data] for each grayscale for each color included in the input image data (e.g., see Paragraphs 20-69).

For example:
If the “input image data” is taken to mean data for every pixel in Cheon’s display, then Rin, Gin, Bin, and Win are current (as in a current image frame) red, green, blue, and white color image data values for every RGBW subpixel. These red, green, blue, and white color image data values will necessarily include maximum values, minimum values, and every in-between value for rendering the complete image.
If the “input image data” is taken to mean data for a single pixel in Cheon’s display, then Rin, Gin, Bin, and Win are current red, green, blue, and white color image data values for one red subpixel, one green subpixel, one blue subpixel, and one white subpixel. These red, green, blue, and white color image data values will necessarily be maximum values, because there is only one value per color.
If the “input image data” is taken to mean a select subset of maximum data values for red, green, blue, and/or white subpixels in Cheon’s display, then Rmax, Gmax, Bmax, and/or Wmax are maximum current red, green, blue, and white color image data values for those same RGBW subpixels.
Wr, Wg, Wb, and Ww are each the current contribution weights for red, green, blue, and/or white colors. Those weights will necessarily be based on all the grayscale values for all the colors -- including maximum values, minimum values, and every in-between value for rendering the complete image.
If the “input image data” is taken to mean a select subset of maximum data values for Cheon’s color display, then “max” would constitute the maximum current values of that color image data.

Regarding claim 2, Cheon discloses the display panel comprises a plurality of measurement areas [e.g., Paragraphs 39-40: sub-pixels].

Regarding claim 3, Cheon discloses the current compensator comprises:
a first weight operation block which calculates the grayscale load weights according to grayscales expressed by the input image data;
a second weight operation block which calculates area load weights [e.g., Paragraphs 39-40: Wr, Wg] for the plurality of measurement areas;
a third weight operation block which calculates color load weights [e.g., Paragraphs 39-40: Wb, Ww] according to colors included in the input image data; and
a data compensation block which calculates the load for the input image data based on the area load weights, the grayscale load weights, and the color load weights, and compensates the input image data to generate the compensation image data having the target current,
wherein the combination of the load weights includes the area load weights, the grayscale load weights, and the color load weights (e.g., see Paragraphs 33-44).

Regarding claim 4, Cheon discloses the current compensator further comprises a current extraction block which extracts currents [e.g., Figs. 2, 10: Idata] for the grayscales of each measurement area of the measurement areas and outputs extraction data [e.g., Figs. 2, 10: OSF; Paragraphs 35-36: Rmax, Gmax, Bmax, Wmax] for the grayscales of the measurement areas (e.g., see Paragraphs 33-44).

Regarding claim 14, Cheon discloses the data compensation block comprises:
a load operation block [e.g., Figs. 2, 10: 510, 530] which generates the load for the input image data based on the area load weights, the grayscale load weights, and the color load weights; and
a current control block [e.g., Figs. 2, 10: 560] which loads a target current according to the load and compensates the input image data to generate the compensation image data corresponding to the target current (e.g., see Paragraphs 33-44).

Regarding claim 15, Cheon discloses the load operation block comprises:
a selection block which selects a corresponding area load weight [e.g., Paragraphs 39-40: Wr, Wg] among the area load weights based on the input image data, selects a corresponding grayscale load weight [e.g., Paragraphs 39-40: Rin, Gin, Bin, Win] among the grayscale load weights, and selects a corresponding color load weight [e.g., Paragraphs 39-40: Wb, Ww] among the color load weights; and
a fourth operation block which calculates the load based on the corresponding area load weight, the corresponding grayscale load weight, and the corresponding color load weight for the input image data (e.g., see Paragraphs 33-44).

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Cheon discloses a driving method of a display device [e.g., Fig. 1: 1000], the method comprising:
calculating a load [e.g., Figs. 2, 10: Load1, Load2] for input image data [e.g., Figs. 2, 10: Idata] based on a combination of load weights [e.g., Fig. 3: S140; Fig. 11: S250; Paragraphs 39-40: Wr, Wg, Wb, Ww] calculated by different variables [e.g., Paragraphs 39-40: red, green, blue, white colors];
compensating the input image data to have a target current [e.g., Figs. 6, 7, 9, 12: ID] corresponding to the load and outputting compensation image data [e.g., Figs. 2, 10: Odata];
generating a driving signal [e.g., Paragraph 23: data signal] for driving a display panel [e.g., Fig. 1: 100] based on the compensation image data; and displaying an image [e.g., Fig. 3: S190; Fig. 11: S290] on the display panel based on the driving signal,
wherein the load weights include grayscale load weights [e.g., Paragraphs 35-36: ∑Rin, ∑Gin, ∑Bin, ∑Win, SUM(Rmax), SUM(Gmax), SUM(Bmax), SUM(Wmax); Paragraphs 39-40: Wr, Wg, Wb, Ww, SUM(max)], and the grayscale load weights are calculated based on maximum current data [e.g., Paragraph 36: Rin, Gin, Bin, and Win respectively indicate red color image data, green color image data, blue color image data, and white color image data included in the input image data. SUM(Rmax), SUM(Gmax), SUM(Bmax), and SUM(Wmax) respectively indicate a first total sum of maximum values for red color image data, a second total sum of maximum values for green color image data, a third total sum of maximum values for blue color image data, and a fourth total sum of maximum values for white color image data; Paragraph 40: Wr, Wg, Wb, and Ww respectively indicate a first current contribution weight for red color, a second current contribution weight for green color, a third current contribution weight for blue color, a fourth current contribution weight for white color, and SUM(max) indicates a total sum of maximum value of image data] for each grayscale for each color included in the input image data (e.g., see Paragraphs 20-69).

For example:
If the “input image data” is taken to mean data for every pixel in Cheon’s display, then Rin, Gin, Bin, and Win are current (as in a current image frame) red, green, blue, and white color image data values for every RGBW subpixel. These red, green, blue, and white color image data values will necessarily include maximum values, minimum values, and every in-between value for rendering the complete image.
If the “input image data” is taken to mean data for a single pixel in Cheon’s display, then Rin, Gin, Bin, and Win are current red, green, blue, and white color image data values for one red subpixel, one green subpixel, one blue subpixel, and one white subpixel. These red, green, blue, and white color image data values will necessarily be maximum values, because there is only one value per color.
If the “input image data” is taken to mean a select subset of maximum data values for red, green, blue, and/or white subpixels in Cheon’s display, then Rmax, Gmax, Bmax, and/or Wmax are maximum current red, green, blue, and white color image data values for those same RGBW subpixels.
Wr, Wg, Wb, and Ww are each the current contribution weights for red, green, blue, and/or white colors. Those weights will necessarily be based on all the grayscale values for all the colors -- including maximum values, minimum values, and every in-between value for rendering the complete image.
If the “input image data” is taken to mean a select subset of maximum data values for Cheon’s color display, then “max” would constitute the maximum current values of that color image data.

Regarding claim 18, Cheon discloses the display panel is divided into a plurality of measurement areas [e.g., Paragraphs 39-40: sub-pixels],
wherein before the calculating of the load, the method further comprises:
calculating the grayscale load weights according to grayscales expressed by the input image data;
calculating area load weights [e.g., Paragraphs 39-40: Wr, Wg] for the plurality of measurement areas; and
calculating color load weights [e.g., Paragraphs 39-40: Wb, Ww] according to colors included in the input image data,
wherein the combination of the load weights includes the area load weights, the grayscale load weights, and the color load weights (e.g., see Paragraphs 33-44).

Regarding claim 19, Cheon discloses before the calculating of the grayscale load weights, the area load weights, and the color load weights, the method further comprises: extracting currents [e.g., Figs. 2, 10: Idata] for the grayscales of each measurement area, and outputting extraction data [e.g., Figs. 2, 10: OSF] for the grayscales of the measurement areas (e.g., see Paragraphs 33-44).

Regarding claim 20, Cheon discloses the calculating of the load comprises:
selecting a corresponding area load weight [e.g., Paragraphs 39-40: Wr, Wg] among the area load weights based on the input image data, 
selecting a corresponding grayscale load weight [e.g., Paragraphs 39-40: Rin, Gin, Bin, Win] among the grayscale load weights, and 
selecting a corresponding color load weight [e.g., Paragraphs 39-40: Wb, Ww] from among the color load weights; and
calculating the load based on the corresponding area load weight, the corresponding grayscale load weight, and the corresponding color load weight for the input image data (e.g., see Paragraphs 33-44).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al (US 2017/0162098 A1) in view of Hoffman (US 2017/0221413 A1).

Regarding claim 16, Cheon does not appear to expressly disclose the load operation block further comprises a storage block in which the grayscale load weights, the area load weights, and the color load weights are stored.
However, Hoffman discloses a storage block [e.g., Claim 13, Paragraphs 24, 49, 51: memory] (e.g., se Paragraphs 63, 100).
Cheon and Hoffman are analogous art because they are from the shared inventive field of driving display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Hoffman’s storage block with Cheon’s load operation block, so as to prevent the loss of data for further processing.

Response to Arguments
Applicant's arguments filed on 30 June 2022 have been fully considered but they are not persuasive.

The Applicant contends, “Cheon does not teach or suggest “wherein the load weights include grayscale load weights, and the grayscale load weights are calculated based on maximum current data for each grayscale for each color included in the input image data” as in independent claims 1 and 17” (see Page 13 of the Response filed on 30 June 2022). However, the Office respectfully disagrees.

Cheon discloses the current compensator [e.g., Fig. 1: 500; Fig. 2: 500A; Fig. 10: 500B] calculates the load [e.g., Figs. 2, 10: Load1, Load2] for the input image data [e.g., Figs. 2, 10: Idata] based on a combination of load weights [e.g., Fig. 3: S120, S140; Fig. 11: S230, S250; Paragraphs 35-36: ∑Rin, ∑Gin, ∑Bin, ∑Win, SUM(Rmax), SUM(Gmax), SUM(Bmax), SUM(Wmax); Paragraphs 39-40: Wr, Wg, Wb, Ww, SUM(max)] calculated by different variables [e.g., Paragraphs 39-40: red, green, blue, white colors],
wherein the load weights include grayscale load weights [e.g., Paragraphs 35-36: ∑Rin, ∑Gin, ∑Bin, ∑Win, SUM(Rmax), SUM(Gmax), SUM(Bmax), SUM(Wmax); Paragraphs 39-40: Wr, Wg, Wb, Ww, SUM(max)], and the grayscale load weights are calculated based on maximum current data [e.g., Paragraph 36: Rin, Gin, Bin, and Win respectively indicate red color image data, green color image data, blue color image data, and white color image data included in the input image data. SUM(Rmax), SUM(Gmax), SUM(Bmax), and SUM(Wmax) respectively indicate a first total sum of maximum values for red color image data, a second total sum of maximum values for green color image data, a third total sum of maximum values for blue color image data, and a fourth total sum of maximum values for white color image data; Paragraph 40: Wr, Wg, Wb, and Ww respectively indicate a first current contribution weight for red color, a second current contribution weight for green color, a third current contribution weight for blue color, a fourth current contribution weight for white color, and SUM(max) indicates a total sum of maximum value of image data] for each grayscale for each color included in the input image data (e.g., see Paragraphs 20-69).

For example:
If the “input image data” is taken to mean data for every pixel in Cheon’s display, then Rin, Gin, Bin, and Win are current (as in a current image frame) red, green, blue, and white color image grayscale data values for every RGBW subpixel. These red, green, blue, and white color image data values will necessarily include maximum values, minimum values, and every in-between value for rendering the complete image.
If the “input image data” is taken to mean data for a single pixel in Cheon’s display, then Rin, Gin, Bin, and Win are current red, green, blue, and white color image data values for one red subpixel, one green subpixel, one blue subpixel, and one white subpixel. These red, green, blue, and white color image data values will necessarily be maximum values, because there is only one value per color/subpixel.
If the “input image data” is taken to mean a select subset of maximum data values for red, green, blue, and/or white subpixels in Cheon’s display, then Rmax, Gmax, Bmax, and/or Wmax are maximum current red, green, blue, and white color image data values for those same RGBW subpixels.
Wr, Wg, Wb, and Ww are each the current contribution weights for red, green, blue, and/or white colors. Those weights will necessarily be based on all the grayscale values for all the colors -- including maximum values, minimum values, and every in-between value for rendering the complete image.
If the “input image data” is taken to mean a select subset of maximum data values for Cheon’s color display, then “max” would constitute the maximum current values of that color image data.

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
6 October 2022